                   Case 3:17-cv-06048-RBL Document 45 Filed 11/16/18 Page 1 of 4




 1                                                     THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA
 9   HIDDEN HILLS MANAGEMENT, LLC,                         Case No. 3:17-cv-06048-RBL
     and 334TH PLACE 2001, LLC,
10
                            Plaintiffs,                    DECLARATION OF J. SCOTT
11                                                         PRITCHARD IN SUPPORT OF 334TH
              v.                                           PLACE 2001, LLC’S MOTION TO
12                                                         COMPEL AND FOR IN CAMERA
     AMTAX HOLDINGS 114, LLC, and                          REVIEW OF CERTAIN DOCUMENTS
13   AMTAX HOLDINGS 169, LLC,

14                          Defendants.                    NOTE ON MOTION CALENDAR:
                                                           December 7, 2018
15

16   AMTAX HOLDINGS 114, LLC, AMTAX
     HOLDINGS 169, LLC, and PARKWAY
17   APARTMENTS, LP
18                          Counter-Plaintiffs,
19            v.
20   HIDDEN HILLS MANAGEMENT, LLC,
     and 334TH PLACE 2001, LLC,
21
     Counter-Defendants.
22

23
              I, J. Scott Pritchard, declare as follows:
24
                    1. I am one of the attorneys for Plaintiffs Hidden Hills Management, LLC (“HHM”)
25
     and 334th Place 2001, LLC (“334th Place”) in the above-titled action, and I make this
26

      DECLARATION OF J. SCOTT PRITCHARD - 1
     (No. 3:17-cv-06048-RBL)
                                                                                      STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     99242360.1 0009368-00002                                                       Telephone 206.624.0900
                 Case 3:17-cv-06048-RBL Document 45 Filed 11/16/18 Page 2 of 4




 1   declaration in support of 334th Place’s Motion to Compel and for In Camera Review of Certain

 2   Documents.

 3                 2. Attached hereto as Exhibit A is a true and correct copy of a letter from AMTAX

 4   Holdings 169 LLC (“Amtax 169”) to 334th Place dated March 6, 2018.

 5                 3. Attached hereto as Exhibit B is a true and correct copy of an excerpt from the

 6   Limited Partnership Agreement for the Parkway Apartments, LP.

 7                 4. Attached hereto as Exhibit C is a true and correct copy of a letter from Amtax

 8   169 to 334th Place dated May 8, 2018.

 9                 5. Attached hereto as Exhibit D is a true and correct copy of highlighted excerpts

10   from the transcript of the Rule 30(b)(6) deposition of Chris Blake, the designated representative

11   of Amtax 169, which was held on October 26, 2018. After review of this transcript, I counted

12   the number of objections by Amtax 169’s counsel on privilege grounds and/or instructions not to

13   answer and determined there were a total of 51 such instances during the deposition.

14                 6. Attached hereto as Exhibit E is a true and correct copy of 334th Place’s Rule

15   30(b)(6) notice of Amtax 169.

16                 7. Attached hereto as Exhibit F is a true and correct copy of a letter from Amtax

17   169’s counsel to me, dated September 25, 2018.

18                 8. Attached hereto as Exhibit G is a true and correct copy of a letter from me to

19   Amtax 169’s counsel dated October 30, 2018.

20                 9. Attached hereto as Exhibit H is a true and correct copy of a letter from Amtax

21   169’s counsel to me, dated November 2, 2018. The two emails referenced in this letter that

22   Amtax 169 has clawed back, documents bearing Bates Numbers AMTAXHH00019120-21 and

23   AMTAXHH00020525-26, have been submitted separately to the Court for in camera inspection

24   and have not been filed with this motion. These emails have also been sequestered pending

25   resolution of this issue by the Court.

26

      DECLARATION OF J. SCOTT PRITCHARD - 2
     (No. 3:17-cv-06048-RBL)                                                         STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     99242360.1 0009368-00002                                                      Telephone 206.624.0900
                 Case 3:17-cv-06048-RBL Document 45 Filed 11/16/18 Page 3 of 4




 1                 10. I hereby certify that I have in good faith conferred with Amtax 169’s counsel by

 2   teleconference dated November 5, 2018 regarding Mr. Blake’s deposition testimony, privilege

 3   objections, and the issues set forth in Exhibits G and H. The parties were unable to resolve these

 4   issues when Amtax 169 refused to withdraw its privilege objections and rescind its claw back.

 5            I declare under penalty of perjury that the foregoing is true and correct.

 6            Dated this 16th day of November, 2018, at Seattle, Washington.

 7

 8                                                        s/ J. Scott Pritchard_____________
                                                          J. Scott Pritchard, WSBA No. 50761
 9                                                        Stoel Rives LLP
                                                          600 University Street, Suite 3600
10
                                                          Seattle, WA 98101
11                                                        Phone: (206) 624-0900
                                                          Facsimile: (206) 386-7500
12                                                        Email: scott.pritchard@stoel.com

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      DECLARATION OF J. SCOTT PRITCHARD - 3
     (No. 3:17-cv-06048-RBL)                                                           STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
     99242360.1 0009368-00002                                                        Telephone 206.624.0900
                 Case 3:17-cv-06048-RBL Document 45 Filed 11/16/18 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on the 16th day of November, 2018, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4   such filing to the following participants:

 5       •    David J. Burman
              dburman@perkinscoie.com,docketsea@perkinscoie.com
 6
         •    Christopher G Caldwell
 7            ccaldwell@bsfllp.com,BSF_LAD_Records@BSFLLP.com
         •    David R Goodnight
 8            DRGOODNIGHT@STOEL.COM,SEA_PS@stoel.com,docketclerk@stoel.com,jamie.do
 9            mbek@stoel.com
         •    Margarita V Latsinova
10            rvlatsinova@stoel.com,sea_ps@stoel.com,docketclerk@stoel.com,sherry.toves@stoel.co
11            m
         •    Steven Douglas Merriman
12            smerriman@perkinscoie.com,docketsea@perkinscoie.com,JTanzy@perkinscoie.com
13       •    Eric S Pettit
              epettit@bsfllp.com
14
         •    J. Scott Pritchard
15            scott.pritchard@stoel.com,sea_ps@stoel.com,docketclerk@stoel.com,eileen.mccarty@st
              oel.com
16

17            Dated November 16, 2018.
18
                                                           s/ Eileen McCarty
19                                                         Eileen McCarty, Practice Assistant
                                                           Stoel Rives, LLP
20
                                                           eileen.mccarty@stoel.com
21

22

23

24

25

26

     CERTIFICATE OF SERVICE - 1

                                                                                      STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     99242360.1 0009368-00002                                                       Telephone 206.624.0900
